DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9, 13, 14 and 16 are pending in the instant invention.  According to the Amendments to the Claims, filed March 4, 2022, claims 1-9, 13, 14 and 16 were amended and claims 10-12 and 15 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/037282, filed October 4, 2018, which claims priority under 35 U.S.C. § 119(a-d) to JP 2017-195904, filed October 6, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 1-5 and 9, drawn to substituted heterocycles represented by the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 6-8, drawn to substituted hetero-cycles; (3) claims 13 and 14, drawn to a method for enhancing -amino-3-hydroxy-5-methyl-4-isoxazolepropionic acid receptor function in a mammal, wherein the method comprises administering… a substituted heterocycle represented by the formula (I), 
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on August 6, 2021, or the Ex parte Quayle Action, mailed on January 6, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed March 4, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1-9, 13, 14 and 16 is contained within.

Reasons for Allowance

	Claims 1-9, 13, 14 and 16 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted heterocycles represented by the formula (I), as recited in claim 1; and (2) substituted heterocycles, as recited in claims 6-8 and 16, respectively.
	Consequently, the limitation on the core of the substituted heterocycles represented by the formula (I) that is not taught or fairly suggested in the prior art is R1 and/or R2 on the periphery of the heterocycle core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by the formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmacologically acceptable salt thereof,

wherein:

	X is CR4 or N;

	R1 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; or

(4)	a 3- to 14-membered non-aromatic heterocyclic group;

	R2 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; or

(4)	a 3- to 14-membered non-aromatic heterocyclic group; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a non-aromatic, nitrogen-containing heterocycle, wherein the non-aromatic nitrogen-containing heterocycle is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

	R3 is:

(1)	a hydrogen atom;

(2)	a halogen atom;

(3)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or

(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

	R4 is:

(1)	a hydrogen atom;

(2)	a halogen atom;

(3)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or

(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

	R5 is:

(1)	a hydrogen atom;

(2)	a halogen atom ;


1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or

(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A;

	R6 is:

(1)	a hydrogen atom;

(2)	a halogen atom;

(3)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; or

(4)	a C1-6 alkoxy group, wherein the C1-6 alkoxy group is optionally substituted by 1, 2, or 3 substituents independently selected from Substituent Group A; and

	Ring A is a 6-membered aromatic ring, wherein the 6-membered aromatic ring is optionally further substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of:

(i)	a halogen atom;

(ii)	a C1-6 alkyl group; and

(iii)	a C1-6 alkoxy group;

	wherein Substituent Group A is the group consisting of:

(1)	a halogen atom;

(2)	a nitro group;

(3)	a cyano group;

(4)	an oxo group;

(5)	a hydroxy group;

(6)	an optionally halogenated C1-6 alkoxy group;

(7)	a C6-14 aryloxy group;

(8)	a C7-16 aralkyloxy group;

(9)	a 5- to 14-membered aromatic heterocyclyloxy group;

(10)	a 3- to 14-membered non-aromatic heterocyclyloxy group;

(11)	a C1-6 alkyl-carbonyloxy group;

(12)	a C6-14 aryl-carbonyloxy group;

(13)	a C1-6 alkoxy-carbonyloxy group;

(14)	a mono- or di-C1-6 alkyl-carbamoyloxy group;

(15)	a C6-14 aryl-carbamoyloxy group;

(16)	a 5- to 14-membered aromatic heterocyclylcarbonyloxy group;

(17) a 3- to 14-membered non-aromatic heterocyclylcarbonyloxy group;

(18)	an optionally halogenated C1-6 alkylsulfonyloxy group;

(19)	a C6-14 arylsulfonyloxy group, wherein the C6-14 arylsulfonyloxy group is optionally substituted by a C1-6 alkyl group;

(20)	an optionally halogenated C1-6 alkylthio group;

(21)	a 5- to 14-membered aromatic heterocyclic group;

(22)	a 3- to 14-membered non-aromatic heterocyclic group;

(23)	a formyl group;

(24)	a carboxy group;

(25)	an optionally halogenated C1-6 alkyl-carbonyl group,

(26)	a C6-14 aryl-carbonyl group;

(27)	a 5- to 14-membered aromatic heterocyclylcarbonyl group;

(28)	a 3- to 14-membered non-aromatic heterocyclylcarbonyl group;

(29)	a C1-6 alkoxy-carbonyl group;

(30)	a C6-14 aryloxy-carbonyl group;

(31)	a C7-16 aralkyloxy-carbonyl group;

(32)	a carbamoyl group;

(33)	a thiocarbamoyl group;

(34)	a mono- or di-C1-6 alkyl-carbamoyl group;

(35)	a C6-14 aryl-carbamoyl group;

(36)	a 5- to 14-membered aromatic heterocyclylcarbamoyl group;

(37)	a 3- to 14-membered non-aromatic heterocyclylcarbamoyl group;

(38)	an optionally halogenated C1-6 alkylsulfonyl group;

(39)	a C6-14 arylsulfonyl group;

(40)	a 5- to 14-membered aromatic heterocyclylsulfonyl group;

(41)	an optionally halogenated C1-6 alkylsulfinyl group;

(42)	a C6-14 arylsulfinyl group;

(43)	a 5- to 14-membered aromatic heterocyclylsulfinyl group;

(44)	an amino group;

(45)	a mono- or di-C1-6 alkylamino group;

(46)	a mono- or di-C6-14 arylamino group;

(47)	a 5- to 14-membered aromatic heterocyclylamino group;

(48)	a C7-16 aralkylamino group;

(49)	a formylamino group;

(50)	a C1-6 alkyl-carbonylamino group;

(51)	a (C1-6 alkyl)(C1-6 alkyl-carbonyl) amino group;

(52)	a C6-14 aryl-carbonylamino group;

(53)	a C1-6 alkoxy-carbonylamino group;

(54)	a C7-16 aralkyloxy-carbonylamino group;

(55)	a C1-6 alkylsulfonylamino group;

(56)	a C6-14 arylsulfonylamino group, wherein the C6-14 arylsulfonylamino group is optionally substituted by a C1-6 alkyl group;

(57)	an optionally halogenated C1-6 alkyl group;

(58)	a C2-6 alkenyl group;

(59)	a C2-6 alkynyl group;

(60)	a C3-10 cycloalkyl group;

(61)	a C3-10 cycloalkenyl group; and

(62)	a C6-14 aryl group.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmacologically acceptable salt thereof, wherein:

	X is CH or N;

	R1 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; or

(4)	a 3- to 14-membered non-aromatic heterocyclic group;


2 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	a 3- to 14-membered non-aromatic heterocyclic group;

(3)	a C3-10 cycloalkyl group, wherein the C3-10 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; or

(4)	a 3- to 14-membered non-aromatic heterocyclic group; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a 3- to 14-membered non-aromatic, nitrogen-containing heterocycle, wherein the 3- to 14-membered non-aromatic, nitrogen-containing heterocycle is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a cyano group;

(c)	a hydroxy group;

(d)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(e)	a C1-6 alkoxy group, wherein each C1-6 alkoxy group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(f)	a C3-10 cycloalkyl group;

	R3 is:

(1)	a hydrogen atom;

(2)	a halogen atom; or

(3)	a C1-6 alkyl group;

	R5 is a hydrogen atom;
	R6 is a hydrogen atom; and
	Ring A is a benzene ring, wherein the benzene ring is optionally further substituted by 1 or 2 independently selected halogen atoms.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
 wherein:

	X is CH or N;

	R1 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-10 cycloalkyl group, wherein each C3-10 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	an oxetanyl group;

(3)	a C3-6 cycloalkyl group, wherein the C3-6 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; or

(4)	a 3- to 14-membered non-aromatic heterocyclic group selected from the group consisting of tetrahydrofuryl and tetrahydropyranyl;

	R2 is:

(1)	a hydrogen atom;

(2)	a C1-6 alkyl group, wherein the C1-6 alkyl group is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;
(b)	a cyano group;
(c)	a hydroxy group;
(d)	a C1-6 alkoxy group;
(e)	a C3-6 cycloalkyl group, wherein each C3-6 cycloalkyl group is optionally and independently substituted by 1, 2, or 3 cyano groups; and
(f)	an oxetanyl group;

(3)	a C3-6 cycloalkyl group, wherein the C3-6 cycloalkyl group is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; or

(4)	a 3- to 14-membered non-aromatic heterocyclic group selected from the group consisting of tetrahydrofuryl and tetrahydropyranyl; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a non-aromatic, nitrogen-containing heterocycle, wherein the non-aromatic nitrogen-containing heterocycle is selected from the group consisting of:

(1)	an azetidine ring, wherein the azetidine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a hydroxy group;

(c)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(d)	a C1-6 alkoxy group; and

(e)	a C3-6 cycloalkyl group;

(2)	a pyrrolidine ring, wherein the pyrrolidine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a cyano group;

(c)	a hydroxy group;

(d)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(e)	a C1-6 alkoxy group, wherein each C1-6 alkoxy group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(3)	a piperidine ring, wherein the piperidine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom;

(b)	a cyano group;

(c)	a hydroxy group; and

(d)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms; and

(e)	a C1-6 alkoxy group;

(4)	a morpholine ring, wherein the morpholine ring is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of:

(a)	a halogen atom; and

(b)	a cyano group; and

(c)	a C1-6 alkyl group, wherein each C1-6 alkyl group is optionally and independently substituted by 1, 2, or 3 independently selected halogen atoms;

(5)	an oxazepane ring, wherein the oxazepane ring is optionally substituted by 1, 2, or 3 independently selected halogen atoms;

(6)	a 2,3-dihydro-1H-pyrrolo[2,3-b]pyridine ring;

(7)	a 1-oxa-7-azaspiro[3.5]nonane ring; and

(8)	a 2-oxa-5-azabicyclo[4.1.0]heptane ring;


3 is:

(1)	a hydrogen atom;

(2)	a halogen atom; or

(3)	a C1-6 alkyl group;

	R5 is a hydrogen atom;
	R6 is a hydrogen atom; and
	Ring A is a benzene ring, wherein the benzene ring is optionally further substituted by 1 or 2 independently selected halogen atoms.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmacologically acceptable salt thereof, wherein:

	X is CH;

	R1 is a hydrogen atom;
	R2 is tetrahydropyranyl; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a non-aromatic, nitrogen-containing heterocycle, wherein the non-aromatic, nitrogen-containing heterocycle is selected from the group consisting of:

(1)	a pyrrolidine ring, wherein the pyrrolidine ring is optionally substituted by 1, 2, or 3 cyano groups; and

(2)	a morpholine ring, wherein the morpholine ring is optionally substituted by 1, 2, or 3 independently selected C1-6 alkyl groups;

	R5 is a hydrogen atom;
	R6 is a hydrogen atom; and
	Ring A is a benzene ring.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmacologically acceptable salt thereof, wherein:

	X is CH;

	R1 is a hydrogen atom; and
	R2 is tetrahydropyranyl; or

	R1 and R2, together with the nitrogen atom to which they are bonded, form a morpholine ring, wherein the morpholine ring is optionally substituted by 1 C1-6 alkyl group;


3 is:

(1)	a halogen atom; or

(2)	a C1-3 alkyl group;

	R5 is a hydrogen atom;
	R6 is a hydrogen atom; and
	Ring A is a benzene ring.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 13, wherein the mammal has a disease or disorder selected from the group consisting of Alzheimer’s disease, attention deficit hyperactivity disorder, depression, and schizophrenia.”---

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James T. Masters (Reg. No. 77,225) on March 9, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624